The plaintiff in error, hereinafter called defendant, was convicted in the district court of Muskogee county on a charge of robbery with firearms, and was sentenced to serve a term of 25 years in the state penitentiary.
Defendant was jointly informed against with one John Simpson, and was heretofore tried in the district court of Muskogee county, convicted and sentenced to serve a term of 31 years in the state penitentiary. He appealed to this court, and the conviction was reversed and remanded. Williams et al. v. State,35 Okla. Crim. 171, 249 P. 433. A severance was then had and defendant was tried separately, resulting in the conviction involved in this appeal, as stated. The latter trial was in December, 1926, and the sentence passed in January, 1927. The appeal was lodged in this court in June, 1927.
No briefs in support of the appeal have been filed *Page 420 
and no appearance for oral argument made at the time the case was submitted.
Where an appeal from a conviction for a felony is prosecuted to this court and no briefs in support of it are filed nor oral argument made, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors and to ascertain if the evidence reasonably supports the verdict and judgment. We have done so in this case, and find no jurisdictional or fundamental error, and find abundant evidence to sustain the verdict and judgment.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.